 INT'L BROTHERHOOD OF ELECTRICAL WORKERS, ETC.363WE WILL NOT,either expressly or by intimation,threaten employees thattheir jobs will be less securewithus as a resultof theiraffiliatingwith or sup-porting the above or any other union than it would be if they refrained fromdoing so.WE WILL in all other respects honor the rights of our employees to self-organization,as guaranteed by Section7 of the Act.WE WILLmake Paul Harlan and Larry Boltonwholefor the loss of pay sus-tained by them as a result of having been laid offon April 19,1963,withinterest.All our employees are free to join or not to join,or to support or not io support,Local 512, Retail,Wholesale and Department Store Union,AFL-CIO,or any otherlabor organization,withoutfear of reprisal or other discrimination by reason oftheir choice either way.THE WM.H. BLOCKCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Any employees having a question concerning the meaning of the above notice orconcerning compliance with its requirements may inquire by mail,telephone, or inperson atthe Board'sRegionalOffice, 614 ISTA Center, 150 West MarketStreet,Indianapolis,Indiana, Telephone No. Melrose 3-8921.International Brotherhood of ElectricalWorkers, AFL-CIO;InternationalAssociation ofMachinists,AFL-CIO; SheetMetalWorkersInternationalAssociation,AFL-CIO;Inter-nationalBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths,Forgers andHelpers,AFL-CIO; and theiragents, System DivisionNo. 87,The Order of Railroad Teleg-raphers and Brotherhood of Maintenance of Way EmployeesandB.B.McCormick and Sons, Inc.and Houdaille-DuvalCompany and Blount Brothers Corporation,ChargingParties.Cases Nos. 129-CC-284, 12-CC-286, and 12-CC-287.December 16,1964DECISION AND ORDERUpon charges filed on September 12 and 13, 1963, by B. B. Mc-Cormick and Sons, Inc., Houdaille-Duval Company, and BlountBrothers Corporation, herein collectively referred to as the ChargingParties, the General Counsel for the National Labor Relations Board,herein called the General Counsel, by the Regional Director forRegion 12, issued a complaint dated April 28, 1964, and amended onMay 11 and June 29, 1964, against International Brotherhood ofElectricalWorkers, AFL-CIO; International Association of Ma-chinists, AFL-CIO; Sheet Metal Workers International Association,AFL-CIO; International Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers, AFL-CIO; and theiragents, System Division No. 87, The Order of Railroad Telegraphersand Brotherhood of Maintenance of Way Employees, herein collec-150 NLRB No. 37. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDtively called the Respondents, alleging that the Respondents hadengaged in and were engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(b) (4) (i) and (ii) (B)and 2(6) and (7) of the National Labor Relations Act. Copies ofthe complaint and the charges were duly served upon the Respondentsand the Charging Parties.The complaint alleged, in substance, that from on or about Sep-tember 11, 1963, Respondents engaged in or induced or encouragedindividuals employed by the Charging Parties and other personsengaged in commerce or in an industry affecting commerce to engagein a strike, or a refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work ongoods, articles, materials, or commodities, or to perform services, andhad threatened, coerced, and restrained the Charging Parties, Na-tional Aeronautics & Space Administration (herein called NASA),U.S. Army Corps of Engineers (herein called Corps of Engineers),U.S. Air Force, and other persons engaged in commerce or in anindustry affecting commerce with an object of forcing or requiringNASA, the Corps of Engineers, the U.S. Air Force, the ChargingParties, and other persons engaged in commerce or in an industryaffecting commerce, to cease doing business with Florida East CoastRailway Company (herein called FEC).Thereafter, on June 8, 1964, General Counsel, Respondents, andone of the Charging Parties, Blount Brothers Corporation, enteredinto a stipulation with an addendum dated July 17, 1964, settingforth an agreed statement of facts.The other two Charging Partiessubsequently indicated their willingness to have the cases decidedupon the basis of the stipulation.The stipulation provides that theparties waive their right to a hearing, to the issuance of a TrialExaminer's Decision, and to the filing of exceptions.The stipulationalso provides that the entire record of the proceedings shall consistof the stipulation, the charge, the complaint, the amended complaint,affidavits of service of the charges and complaints, and Respondents'answer to the complaint as amended. It further provides that uponsuch stipulation and the record herein provided and on the receiptof briefs from the parties, the Board may make findings of fact andconclusions of law, and may issue its Decision and Order.Theparties requested oral argument before the Board.'By an order issued June 15, 1964, the Board approved the afore-said stipulation, made it a part of the record herein, and transferredthe case to the Board.1 The request for oral argument is hereby denied as the stipulation and briefsof the parties fully present the issues and the positions of the parties. INT'L BROTHERHOOD OF ELECTRICAL WORKERS, ETC.365Upon the basis of the aforesaid stipulation, and the entire recordin the case, including the briefs filed by the parties, the Board makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIES INVOLVEDa.B. B. McCormick and Sons, Inc., is engaged at the MerrittIslandLaunch Area at Merritt Island, Florida (herein calledMILA), in the building and construction of various facilities pur-suant to contracts with the Corps of Engineers. In the operation ofits business at MILA, B. B. McCormick and Sons, Inc., annuallyreceives goods and materials from outside the State of Florida valuedat more than $50,000 for use at the MILA construction projects.b.Houdaille-Duval Company is engaged at MILA in the buildingand construction of various facilities pursuant to contracts with theCorps of Engineers. In the operation of its business at MILA,Houdaille-Duval Company annually receives goods and materialsfrom outside the State of Florida valued at more than $50,000 foruse at the MILA construction projects.c.Blount Brothers Corporation is engaged at MILA in the build-ing and construction of various facilities pursuant to contracts withthe Corps of Engineers. In the operation of its business at MILA,Blount Brothers Corporation annually receives goods and materialsfrom outside the State of Florida valued at more than $50,000 foruse at the MILA construction projects.We find that B. B. McCormick and Sons, Inc., Houdaille-DuvalCompany, and Blount Brothers Corporation are, and at all timesmaterial herein have been, engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction in this case.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges that Respondents International Brotherhoodof ElectricalWorkers, AFL-CIO (herein called IBEW) ; Interna-tionalAssociation of Machinists, AFL-CIO (herein called IAM) ;Sheet Metal Workers International Association, AFL-CIO (hereincalled SheetMetalWorkers) ; and International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers,AFL-CIO (herein called Boilermakers), are each labor organizationswithin the meaning of Section 2(5) of the Act. The answer deniesthese allegations.This is one of the major contested issues of thecase. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint also alleges that Respondents System Division No.87,The Order of Railroad Telegraphers (herein called Telegra-phers), and Brotherhood of Maintenance of Way Employees (hereincalledMaintenance of Way Employees) have acted as agents ofRespondents IBEW, IAM, Boilermakers, and Sheet Metal Workerswithin the meaning of Sections 2(13) and 8(b) of the Act. In theiranswer Respondents deny that Telegraphers and Maintenance ofWay Employees are, or have acted as, agents of the other namedRespondents.Thus the agency status of these two organizations isalso a contested issue in this proceeding.III.THE UNFAIR LABOR PRACTICESA. The picketing incidentsEleven nonoperating unions 2 represent the nonoperating employeesof the FEC. In connection with the 1961 contract reopening, these11 unions, which included all the Respondents, formed a single orga-nization, herein called the Cooperating Organizations, for the purposeof presenting a united front in their collective-bargaining effort withthe FEC and other railroads.Under the sponsorship of the Coop-erating Organizations members served identical reopening demandsupon these railroads, including the FEC. By June 5, 1962, the Coop-erating Organizations had agreed on terms of a new national con-tract with all class I railroads other than the FEC. The FEC, whichhad not participated in the national negotiations, refused to be boundby the terms of this agreement. Separate negotiations were fruitless.On January 23, 1963, the Cooperating Organizations called a strikeagainst the FEC which resulted in the placement of pickets along theFEC main line. The picketing was extended to the Cape Kennedy-MILA area on September 11 to 12,1963. The present dispute involvesonly the picketing of the Cape Kennedy-MILA area.The Cape Kennedy-MILA area is really two peninsulas runningsouth and separated from the mainland by the Indian River.MILAand Cape Kennedy are separated by the Banana River which isshaped like a bay.Florida Route 402 runs from Titusville on themainland to the Atlantic and, except where it crosses the Indian2 These unions are: Brotherhood of Maintenance of Way Employees;Brotherhood ofRailway and Steamship Clerks, Freight Handlers, Express and Station Employees;Broth-erhood of Railroad Signalmen;The Order of Railroad Telegraphers;Hotel and RestaurantEmployees'and Bartenders' International Union ; International Association of Machinists ;International Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths,Forgers andHelpers ; Sheet Metal Workers International Association;Brotherhood Railway Carmenof America;International Brotherhood of Electrical Workers ; and International Brother-hood of Firemen,Oilers,Helpers, Roundhouse and Railway Shop Laborers. INT'L BROTHERHOOD OF ELECTRICAL WORKERS, ETC.367River, runs due east and west.The main spur of the FEC runsparallel to Route 402 ending at Wilson which is about halfway acrossthe peninsula.At Wilson two spurs run off the main spur, the westspur to MILA and the east spur to Cape Kennedy. Running parallelto the east spur is Florida Route 401 which ends at the north gateof Cape Kennedy.Also at Wilson, Florida Route AlA runningsouth bisects Route 402, goes through MILA and then crosses theBanana River south of Cape Kennedy at Cocoa Beach. About 6miles north of where Route AlA crosses the Banana River, FloridaRoute 528 runs east from the mainland to the south gate of CapeKennedy.The September 11 to 12 picketing occurred at two points in theMILA area, one south of Wilson where a siding spur leaves the westspur, and the other about 9 miles further south on Route AlA. Thesetwo points are indicated, respectively, as I and II on the map at-tached to this Decision marked "Appendix A."The pickets carried signs which read as follows:NOTICE TO THE PUBLICF.E.C.R.R.WHOSEFACILITIES ARE TRANSPORTINGTO THIS PROJECT REFUSES TOBARGAIN IN GOOD FAITH.SYSTEM DIVISION NO. 87,ORDER OF RAILROAD TELEGRAPHERS.WE HAVE NO QUARREL WITH ANYOTHER EMPLOYER.On February 9, 1964, NASA issued a press release which said thatFEC had been invested with authority to operate the newly con-structed west spur, such operation to begin on the morning of Feb-ruary 10, 1964.On February 10 and 11, 1964, picketing was resumedwith the same picket signs at location II and at five additional loca-tions marked IIA, III, IV, V, and VI on Appendix A. The picket-ing continued until the morning of February 12, 1964, when it washalted by reason of a temporary restraining order issued by a UnitedStates District Court.Point IIA is 2 miles south of point II and is opposite a, dirt roadleading to a construction project where employees of a secondaryemployer were engaged in work for the Corps of Engineers.Apicket at IIA cannot be seen from the FEC tracks or the spur line.Point III is located at the intersection of highway AIA and U.S.775-692-65-vol. 15 0-25 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoute 1 and is near the north gate leading to Merritt Island andCape Kennedy.A picket at point III cannot be seen from the FECtracks or-the spur line.Point 1V is where the FEC main spur toCape Kennedy and MILA leaves the FEC mainline. A picket atthis point can be seen by trainmen from both the main FEC trackand the FEC spur line at the point where it joins the main track.Point V is on highway 402 just over the causeway across the IndianRiver leading to MILA and Cape Kennedy. A picket at this pointcannot be seen from the main track, but may be seen from the spurtrack looking down the Indian River. Point VI is on the highwaynear the south gate to Cape Kennedy.A picket at VI cannot beseen from the FEC main tracks or the spur. In sum, pickets werenot work at or in the vicinity of the pickets located at points II, IIA,III, V, and VI.On June 8 to 10, 1964, picketing was resumed at points II, IIA,III,V, and VI until again enjoined by the United States DistrictCourt.The signs read : 3NOTICE TO PUBLICF.E.C.R.R.WHOSEFACILITIES ARE TRANSPORTINGTO THIS PROJECT REFUSES TOBARGAIN IN GOOD FAITH BRO'DMAINTENANCE OF WAY EMPL.LOCALS 2020 717.WE HAVE NOQUARREL WITH ANY OTHER EMPLOYERS.All persons entering Cape Kennedy and MILA during theseperiods had to pass a picket.As a result of the picketing, employeesworking for neutral contractors doing construction work or oper-ating facilities at MILA and Cape Kennedy, among them employeesof the Charging Parties, refused to cross the picket lines to performservices for their respective employers.B. The issuesThe complaint alleges that by. authorizing, establishing, and main-taining the aforesaid pickets Respondents have induced individualsemployed by neutral employers to engage in a strike or a refusal toperform services with an object of forcing such neutral persons tocease'doing, business- with NASA, the Corps of Engineers, and theU.S. Air Force, and to force NASA, the Corps of Engineers, the U.S.Air Force, and other neutral persons to cease doing business withFEC, in violation of Section 8(b) (4) (i) and (ii) (B) of the Act.3 On June 8,1964,the earlier picket sign was used at point II. INT'L BROTHERHOOD OF ELECTRICAL WORKERS ETC.369Respondents defend on two theories: (1) When representing individ-uals employed by companies subject to the Railway Labor, Act, theyare not labor organizations as defined in Section 2(5) of the National-Labor Relations Act and so are not subject to any of the subsectionsof Section 8 (b) of that Act; and (2) even if they are "labor orga-nizations," the picketing engaged in was primary and therefore legal.C. The character of the picketingWe defer for the moment consideration of the status of Respondentsas "labor organizations" to determine whether the picketing wasotherwise illegal.Respondents contend that the picketing conformedwith the criteria enunciated by the Board inMoore Dry Dock 4andwas therefore lawful. InMoore Dry Dock,the Board said that in amixed situs situation picketing of the premises of the; secondaryemployer harboring the situs of the dispute is lawful where: (a) Thepicketing is strictly limited to times when the situs of dispute islocated on the secondary employer's premises; (b) at the' time ofpicketing the primary employer is engaged in its normal businessat the situs; (c) the picketing is limited 'to place's reasonably closeto the location of the situs; and (d) the picket signs disclose clearlythat the dispute is with the primary employer.,-Respondents' labor dispute was solely with FEC, which is the pri-mary employer.The situs of that dispute was the FEC propertyand tracks, owned or operated by FEC. But Respondents' picketingwas not limited to such locations, the situs of the primary dispute.Instead, most of the picketing occurred at points on public highwaysremoved and not visible from EEC tracks and not utilized by FECpersonnel.The picketing appeal at such locations could only havebeen directed at employees of neutral employers unconnected withthe FEC dispute or FEC operations, which employers are employerswithin the meaning of the Act. In fact this was the sole effect ofthe picketing: employees of neutral employers refused to-cross thepicket lines set up on public highways and operations of theseemployers were shut down or hampered. It is not determinative,therefore, that the picket signs advertised that the dispute was solelywith the FEC.We hold that the picketing away from the FECproperty was secondary and unlawful. .D. The applicability of the Act to RespondentsHaving found that the character of picketing was not such asto constitute lawful primary picketing immunized from the scopeof Section 8(b) (4) (B), we shall not consider the status of Respond-Sailors'Union of thePacific, AFL (MooreDry Dock Company),92 NLRB 547, 549. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDents and their agents under the Act.We take up first the questionof whether the Respondents are labor organizations within the mean-ing of Section 2(5) of the Acts1.The status of Respondents IAM, IBEW,Boilermakers,'and Sheet Metal WorkersRespondents Boilermakers,IAM, IBEW,and Sheet Metal Work-ers are predominantly nonrailway labor unions.Each has, however,a substantial number of members working for railroads,varyingfrom 4,000 for the Boilermakers to 48,000 forthe IAM.The propor-tion of railroad workers to total membership of these Unions variesfrom 21/2to 8 percent.Railway employees are organized by theseRespondents into separate locals and,except for the Boilermakers,are supervised by an International vice president whose jurisdictionis basically limited to railway employees and matters.The railwayemployees who are members of these Unions vote on all union mat-ters in the same manner as other members of each of the Unions.InInternational Organization of Masters,Mates andPilots ofAmerica, etc.(Chicago Calumet Stevedoring Company, Inc.),6therespondent International union,'whose membership was composedpredominantly of supervisors,and the respondent local, whose mem-bership comprising pilots was entirely supervisory,engaged in sec-ondary picketing activities against foreign shipowners to compelthem to use the services of pilot members of the local.The Boardthere held that both the International union and its local had unlaw-fully engaged in secondary boycott activities,notwithstanding thatsuch activities were in support of individuals who were not statutoryemployees and of a labor union-the local-which was not a statu-tory labor organization.The Board found that the Internationalwas a"labor organization"because a small number of its total mem-bership,about 2 percent,who, however,were not involved in the dis-pute,were statutory"employees."The Board also found the local,although not a statutory"labor organization"because its member-5 Section 2(5) defines a "labor organization" as:... any organization of any kind...In which employees participate and whichexists for the purpose,inwhole or in part, of dealing with employers concerninggrievances,labor disputes,wages, rates of pay,hours of employment,or conditions ofwork.Section 2(3) defines an"employee" as:... any employee...but shall not include...any individual employed by anemployer subject to the Railway LaborAct ... .Section 2(2) states:The term "employer"includes any person acting as an agent of an employer,directly or indirectly,but shall not include...any person subject to the RailwayLaborAct ... .125 NLRB 113, remanded to the Board and modified at 144 NLRB 1172 and 146NLRB 116. INT'L BROTHERHOOD OF ELECTRICAL WORKERS, ETC.371ship was entirely supervisory, jointly responsible for the illegal sec-ondary activity as an agent of the International.The Board re-garded as immaterial the fact that the individuals immediately in-volved in the dispute were not "employees."This conclusion is sup-ported by the opinion of the Court of Appeals inNational MarineEngineers, etc. (S d L Towing Co.) v. N.L.R.B.,7where the courtsaid :We do not believe the question of whether MEBA and MMPare "labor organizations" that may be guilty of unfair laborpractices should be decided by looking only at the workers ofS & S. We think that the determination whether a labor unioncharged with an unfair labor practice under Section 8(b) is a"labor organization" turns on whether "employees participate"in the organization charged and that, if they do, the union is a"labor organization" although all the workers of the particularemployer whom it is seeking to represent are "supervisors" andtherefore not "employees."There is no inconsistency in looking to the identity of theworkers of the particular employer when the issue is whether anelection must be held or who may vote in it ... but to the entirecomposition of the union being charged, local or national, whenthe issue is whether it is a "labor organization" and thereforeguilty of an unfair labor practice.The questions arise underdifferent sections of the statute, with different wording andpurpose.The membership of Respondents IAM, IBEW, Boilermakers, andSheet Metal Workers is comprised overwhelmingly of nonrailroademployees.They are unquestionably, therefore, in their overallcapacity "labor organizations" and the Board has so held in numer-ous cases.There is no legislative history to support Respondents' contentionthat, an International union which represents railroad and nonrail-road employees is exempt from the provisions of Section 8 (b) (4)when it engages in otherwise prohibited secondary activity against"any person engaged in commerce" within the meaning of the Act,in support of a strike against a railroad.As we have-indicated above,both the Board and the courts have by clear implication decided tothe contrary. It is true that inPaper Makers,8the Board said thatif a railroad union engaged in secondary boycott activity :in support7274 F. 2d 167, 173 (C.A. 2).Cf.MarineEngineers Beneficial Association v.,Inter-lake Steamship Co. et al.,370 U.S.173, 179-180.S Local833,InternationalUnion,United Automobile, etc. (Paper Makers ImportingCo., Inc., et al.),116 NLRB 267. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a strike against a railroad it would not be in contravention of Sec-tion 8(b) (4) because a railroad labor union is not a "labor organiza-tion."But in so saying, the Board was considering only a railwaylabor union whose membership was made up entirely of railroadworkers and not one which, as here, includes both railroad and non-railroad workers.It is also true that inDi Giorgio,9the Board and the Court ofAppeals for the District of Columbia dismissed secondary boycottallegations against a local union whose membership consisted only of"agricultural laborers" on the ground that the local union was not a"labor organization" despite the fact that the national union withwhich it was affiliated was a "labor organization" whose membersincluded workers other than "agricultural laborers."However, inDi Giorgio,unlike here, both the Board and the court found that thelocal union was not an agent of the national union, which was notnamed a party respondent. In the present case, on the contrary, thenational unions which are named respondents are clearly "labororganizations," and it is these national unions which acted throughtheir agents, the respondent railroad labor unions, to picket the sec-ondary employers..Accordingly, we find that Respondents IAM, IBEW, Boilermakers,and Sheet Metal Workers are "labor organizations" subject to theprovisions of Section 8(b) (4) (B) with respect to their conduct di-rected against secondary employers engaged in commerce within themeaning of the Act. This is so although Respondents' primary dis-pute was with an employer subject to the Railway Labor Act andwhose employees are not "employees" under the National Labor Rela-tions Act.1o2.Responsibility for the picketing and the status of RespondentsTelegraphers and Maintenance of Way EmployeesRespondents IBEW, IAM, Boilermakers, and Sheet Metal Work-ers contend that they are not principals for whom the picketingUnions, Telegraphers and Maintenance of Way Employees were act-ing as agents.We disagree.As noted above, the Cooperating Organizations, which includedin its membership all Respondents, as a group decided to strike theFEC. As part- of such strike action Cooperating Organizations setup a subcommittee, designated the master strike team, to direct andcoordinate all strike action.Each member of the Cooperating Orga-nizations furnished personnel to carry on the picketing.The masterstrike team in turn set up local strike teams at various geographic0 Di Giorgio Fruit Corporation,et al. V. N.L R.B.,191 F. 2d 642,647 (.C.A D C.).10 Cf.N.L.R.B.v.Washington-Oregon Shingle Weavers' District Council,AFL (SoundShingle Co.),211 F.2d 149, 152 (C.A. 9). INT'L BROTHERHOOD OF ELECTRICAL WORKERS, ETC.373points on the FEC lines to arrange for picketing and other strikeaction in these local areas., The master strike team included repre-sentatives of Telegraphers and Maintenance of Way Employers. The,local strike teams at Fort Pierce and New Smyrna Beach, Florida,those-directly involved in the picketing which is the, subject of thisproceeding, included International representatives of the Sheet MetalWorkers and the Boilermakers.Prior to September 11, 1963, the signs carried by pickets indicatedmerely that nonoperating employees were on strike.Thereafter thepicket signs contained the name of either Telegraphers or Mainte-nance of Way Employees as the sponsoring organization. The pick=ets at MILA and Cape Kennedy who carried the Telegraphers signswere placed by the local strike teams; the pickets who carried theMaintenance of Way Employees signs were placed by one of thatUnion's officials who was a member of the local strike team. Themaster strike team at all material times had final authority and con-trol over and was kept fully advised of all the picketing. The chair-man of Cooperating Organizations was aware of the Telegraphersand Maintenance of Way Employees picketing prior to and during,its occurrence.Where two or more unions engage, in a strike as a joint venture,each is responsible for the conduct of other members of the jointventure and of agents of each other in pursuit of the common aim.11In this case, all Respondents were members of Cooperating Orga-nizations which called and managed the strike against FEC in theircommon behalf.That organization, through its master and localstrike teams, had final control of and authority over all the picket-ing.Pickets were actually placed and supervised by members of thelocal, strike teams.Although picket signs used after September 11,1963, carried the names of either Telegraphers or Maintenance ofWay Employees as sponsor of the picketing, it is apparent, and wefind, that these pickets were acting in behalf of all the strikingUnions and in furtherance of their common objective to win thestrike against the FEC.We further find that the pickets were theagents not only of Telegraphers and Maintenance of ' Way Employ-ees, but of the other Respondents, who were members of CooperatingOrganizations.Section 8(b) proscribes conduct by a "labor organization or itsagents."Respondents IAM, IBEW, Boilermakers, and Sheet MetalWorkers are, as found above, "labor organizations" and as such re-sponsible for the conduct of the pickets.Telegraphers and,Mainte-nance of Way Employees are not, however, "labor organizations" be-'International Brotherhood of Pulp, Sulphite and Paper Mill Workers,etc. (Solo CupCompany),144 NLRB 421 ;International Organization of Masters, Mates,&Pilots etc.(Chicago Calumet Stevedoring),supra. 374DECISIONS OFNATIONAL LABOR RELATIONS BOARDcausetheir membership includes only individuals employed by em-ployers who are subject to the Railway Labor Act and who thereforeare not"employees."Although not "labor organizations," these twounions were"agents" of "labor organizations" in their picketing inas-much as such picketing was in pursuance of the joint venture 12Wefind, therefore,' that as "agents" of "labor- organizations,", Respond-ents Telegraphers and Maintenance of Way Employees are jointlyresponsible with the 'other Respondents under the Act for the illegalpicketing activity.. "We further find that the picketing of the MILA and Cape Kennedysites away from tracks either owned or operated` by FEC had as anobject to induce work stoppages by employees of neutral persons toforce NASA, Corps of Engineers, U.S. Air Force, and other neutralpersons toceasedoing business with FEC, thereby violating Section8(b) (4) (i) and (ii) (B).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of Respondents set forth in section III, above, occur-ring in connection with the operations of the Employers set forth insection I, above, havea close,intimate, and substantial relation totrade,traffic, and commerce among the several States, and tend tocommerce.V. THE REMEDYHaving found that Respondent Unions have violated Section 8(b)(4) (i) and (ii) (B) of the Act, as set forth above, we shall orderthem to cease and desist from such conduct and take certain affirma-tive action designed to effectuate the policies of the Act.Telegra-phers and the Maintenance of Way Employees will be bound by suchan order to the extent that they may act as agents of the otherRespondents.CONCLUSIONS OF LAWWorkers, AFL-CIO ;InternationalAssociation ofMachinists,AFL-CIO ; Sheet MetalWorkers International Association, AFL-CIO; and InternationalBrotherhood of Boilermakers, Iron Shipbuilders,-Blacksmiths, Forg-ers and Helpers, AFL-CIO, are labor organizations within the mean-ing of Section 2(5) of the Act.'!International Organization of Masters, Mates and Pilots, etc.(Chicago CalumetStevedoring),supra; National Marine Engineersv.N L.R.B., supra. INT'L BROTHERHOOD OF ELECTRICAL WORKERS, ETC.375'2.System Division No. 87, The Order of Railroad Telegraphersand Brotherhood of Maintenance of Way Employees are agents ofthe above-named labor organizations within the meaning of Section8 (b) of the Act.3.The above-named labor organizations and the above-namedagents have engaged in unfair labor practices within the meaning ofSection 8(b) (4) (i) and (ii) (B) by inducing and encouraging in-dividuals employed by B. B. McCormick and Sons, Inc., Houdaille-Duval Company, Blount Brothers Corporation, and other personsengaged in commerce or in an industry. affecting commerce withinthe meaning of the Act to engage in a strike or a refusal in thecourse of their employment to perform services, and by threatening,coercing, or restraining persons engaged in commerce or in an indus-try affecting commerce with an object of forcing or requiring B. B.McCormick and Sons, Inc., Houdaille-Duval Company, BlountBrothers Corporation, and other persons to cease doing business withNASA, Corps of Engineers, and U.S. Air Force, and to force NASA,Corps of Engineers, U.S. Air Force, and other persons to cease doingbusiness with Florida East Coast Railway Company.4.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section, 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act,the Board hereby orders that Respondents International Brotherhoodof ElectricalWorkers, AFL-CIO; International Association of Ma-chinists, AFL-CIO; Sheet Metal Workers International Association,AFL-CIO ; International Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers, AFL-CIO; their officers,agents, and representatives, including their agents System DivisionNo. 87, The Order of Railroad Telegraphers, and Brotherhood ofMaintenance of Way Employees, shall:1.Cease and desist from inducing or encouraging any individualemployed by B. B. McCormick and Sons, Inc., Houdaille-DuvalCompany, Blount Brothers Corporation, or by any other personengaged in commerce or in an industry affecting commerce, otherthan Florida East Coast Railway Company, to engage in a strikeor a refusal in the course of his employment to use, manufacture,process, transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, or threatening,coercing, or restraining B. B. McCormick and Sons, Inc., Houdaille-Duval Company, Blount Brothers Corporation, or any other person 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in commerce or in an industry affecting commerce where ineither case an object thereof is to force or require the aforesaid per-sons to cease doing business with National Aeronautics & Space Ad-ministration,U.S. Corps of Engineers, and U.S. Air Force, andthereby to force National Aeronautics & Space Administration, U.S.Corps of Engineers, U.S. Air Force, and other persons to cease doing-business with Florida East' Coast Railway Company in violation ofSection 8(b) (4) (i) and (ii) (B) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Each Respondent shall post, in conspicuous places in the busi-ness offices and meeting halls of those of its locals which have mem-bers who work for Florida East Coast Railway Company and at allother places where notices to such members are customarily posted,copies of the attached notice marked "Appendix B." 13Copies ofsaid notice to be furnished by the Regional Director for Region 12,shall, after being duly signed by Respondents' authorized representa-tives, be posted by Respondents immediately upon receipt thereofand be maintained by them for 60 consecutive days. Reasonable stepsshall be taken by Respondents to insure that such notices are notaltered, defaced, or covered by any other material.(b)Furnish said Regional Director for Region 12 signed copiesof the aforesaid notice for posting by B. B. McCormick and Sons,Inc.,Houdaille-Duval Company, and Blount Brothers Corporation,ifwilling, at. places where they customarily post notices to theiremployees.(c)Notify the Regional Director for Region 12, in writing, within10-days from the date of this Order, what steps Respondents havetaken to comply herewith.MEMBER JENKINS,dissenting:I cannot accept the conclusion' of the majority that this Board hasjurisdiction over a labor dispute (specifically the picketing attendantthereto) between a railway'and its employees.First, the fundamental fact is that the dispute involved herein issimply a strike (and picketing) against the Florida East Coast Rail-way by various unions representing nonoperating railway employeeswho are subject to, the Railway Labor Act. It is incongruous, at theleast, to acknowledge that strikers, labor disputes, and the gamut of-labor relations activities that occur between railway employees and2In the event that this Order Is' enforced by a decree of a United StatesCourt ofAppeals, there shall be substituted for the words, "a Decision and Order"the words "aDecree of the United States Courtof Appeals,Enforcing an Order." INT'L BROTHERHOODOF ELECTRICAL WORKERS, ETC.377railroadsare within the exclusive province of the Railway Labor Actand the detailed and extensive procedures set up under the NationalMediation Board, but nevertheless,to assert that the picketing hereinfallswithin the jurisdiction of this Board.14The statutewe admin-ister explicitly excludes employees "subject to the Railway Labor Act"and "individuals employed by an employer subject to the RailwayLabor Act," and to avoid any incongruity, it is necessary only thatthe Board apply this exclusion here and decline jurisdiction.15Second, the application of the 8(b) (4) provisions to the Respond-ents constitutes a clearly disparate application because this Boarddoes not and cannot apply the 8(a) provisions against employers sub-ject to the Railway Labor Act.InDi Giorgio Fruit Corporation et al. v. N.L.R.B.,191 F. 2d 642(C.A.D.C.), cert. denied 342 U.S. 869, the court discussed whethera farm unionconstituted a labor organization within the meaning ;oftheAct and concluded that because the' Kern County Local wascomposed of agricultural laborers, they were excluded from- coverageof the Act even though the National Farm Labor Union of which itwas a part had in it commercial packinghouse employees and otherswho were not directly involved in the dispute and who were employ-ees within the meaning of the Act. In discussing agricultural labor-ers the court discussed railroad workersas ananalogous situationstating :The Board also supports its view by an analogy to the exclusionof railroad workers from the, definition of "employees". Section2(3) of the Act [defining employee] . . -. was inserted in 1947;and the Senate Report upon that bill stated : "The exemption ofemployees of employers subject to the Railway Labor Act is tomake it perfectly clear that in providing remedies for unfairlabor practicesof unionsand their agents it was not intended toinclude such employees." 13za S. Rept.,105, 80th Cong.;1st sess. 19 (1947)[191 F.2d 632,at 646.1The court likewise concluded that the term "labor organization"in Section 8(a) and (b) must be uniformly interpreted, pointing outthat :The incongruity and conflict resulting from giving the term"employees" its statutory defined meaning, excluding agricultural14 Cf.Local833,International Union, United,Automobile,Aircraft and AgriculturalImplementWorkers(UAW-AFL-CIO) (PaperMakers Importing.Co, Inc),116NLRB 267usThe majority apparently concedes,as it must,that the Florida East Coast Railwayand its employees are not "employers"or "employees"as defined in Section 2(2) and(3) of our Act. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, but at the same time giving the term "labor organiza-tion"' a non-statutory meaning so as to include agricultural la-'borers throughout Section 8(b), is emphasized by the Board.Moreover, the Board points out that Section 8(a), which makesillegal an unfair practice by employers, and thus bestows rightsand benefits on employees, uses the term "labor organization"throughout.We think that the section' conferring benefits, Sec-tion 8(a), and the section imposing restrictions, Section 8(b),which are subdivisions of the same section of the Act, must beconstrued in harmony ; and that, if they be construed to applyto organizations of agricultural laborers, they would nullify theexclusion of such laborers from the statutory definition of "em-ployees". [191 F. 2d 642, at 647.]Such rationale is directly applicable to the railway employees here.Third, I cannot base jurisdiction, as my colleagues do, on the factthatRespondent Unions IBEW, IAM, Boilermakers, and SheetMetalWorkers also have locals (not here involved) that contain"employees," employed by "employers" subject to our Act, who thusfallwithin the definition of our Act.The individuals involved inthe dispute here are clearly employees of a railway, their dispute iswith the railway, and they are therefore subject to the Railway LaborAct.To regard the separately employed, nondisputing, and non-participating locals, connected with the disputants only through theInternational union, as somehow' converting the railway locals andemployees into a "labor organization" under this Act is to engagein a fiction.Presumably, under the rationale of the majority, thisBoard'will henceforth intervene in railway and airline labor disputeswhenever anyone can show that the International union involved alsohas members employed by employers subject to our Act; indeed, theInternational union could control the application of the statute byacquiring or severing such members.,Consequently, the extension of jurisdiction here is not only unwisebut sets a risky precedent for the future.This risk is more thanspeculative, for the majority has rested jurisdiction partly on theground that-the secondary employers picketed are subject to our Act.Such result amounts to a roving commission for the Board to "setaright alltypesof misconduct condemned by our Act,'without regardto the limits on the Board's jurisdiction.In view of the explicit statutory exclusion of railroad employersand their employees from our Act and the fact that application ofthe 8(b) provisions would result in a disparate application of only apart of the major provisions of our Act, I find no basis for theassertion of jurisdiction here. INT'L BROTHERHOOD OF ELECTRICAL WORKERS, ETC.APPENDIX A0- r379APPENDIX BNortcEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE wn L NOT induce or encourage individuals employed byB. B. McCormick and Sons, Inc., Houdaille-Duval Company, 380DECISIONSOF NATIONAL LABORRELATIONS 'BOARDBlount Brothers Corporation, or any other persons engaged incommerce or in an industry affecting commerce, to engage in astrike or a refusal in the course of his employment to use, manu-facture, process, transport, or otherwise handle, or work on anygoods, articles,materials, or commodities or perform services,or threaten, restrain, or coerce said employers or any other per-son engaged in commerce or in an industry affecting commerce,where in either case an object thereof is to force or require theaforesaid persons to cease doing business with National Aero-nautics & Space Administration, U.S. Corps of Engineers, andU.S. Air' Force, and thereby to force National Aeronautics &Space Administration, U.S. Corps of Engineers, U.S. Air Force,and other persons to cease.doing business with Florida EastCoast Railway Company in violation of Section 8 (b) (4) (i) and(ii) (B) of the Act.INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, AFL-CIO,Labor Organization.Dated----------------By=------------------------------------(Representative)(Title)INTERNATIONAL ASSOCIATIONOF MACHINISTS,AFL-CIOLabor Organization.Dated----------------By-------------------------------------(Representative)(Title)SHEETMETALWORKERS INTERNATIONALASSOCIATION, AFL-CIO,Labor Organization.Dated----------------By----------------------------------'---(Representative)(Title)INTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRONSHIPBUILDERS,BLACKSMITHS,FORGERS,AND HELPERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)SYSTEM DIVISION No. 87, THEORDER OFRAILROAD TELEGRAPHERS,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)BROTHERHOODOF MAINTENANCE OF WAY EMPLOYEES,Labor Organization.Dated----------------By-------------=-----------------------!,(Representative)(Title) SECURITY TOWING COMPANY381This notice must remain posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 706 Federal Office Building, 500 Zack Street, Tampa, Florida,Telephone No. 228-7711.Security Towing CompanyandNationalMaritime Union ofAmerica,AFL-CIO.Case No. 14-CA-3139.December 16, 1961DECISION AND ORDEROn March 31,1964, Trial Examiner Stanley Gilbert issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel and the Charging Party filed exceptions, with sup-porting briefs, to the Decision; and the Respondent filed exceptionsto the Trial Examiner's failure to make certain findings of fact andconclusions of law, together with a brief in support of the exceptionsand the Decision.The Charging Party filed a brief in answer to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman McCul-loch and Members Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Decisionand the entire record in the case, including the exceptions and briefs,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.'[The Board dismissed the compaint.]1As the record,exceptions,and briefs adequately present the issues and the positionsof the parties,the request of the Charging Party for oral argumentisherebydenied.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed August 14, 1963,by NationalMaritimeUnionof America,AFL-CIO (hereinafter referred to asNMU), thecomplaint was issuedOctober 21,1963.The complaint,as amended,1alleges that Security TowingCompany (herein-1 The complaint was amended by adding the names George H. Courtney,Robert LeeFowler,Wayne E. Cox, and Bill Lawrence to each of the subparagraphs in paragraph VIof the complaint.At the conclusion of the General Counsel's case, General Counsel wasgiven leave to withdraw the allegation in subparagraph(b) of paragraph V of the com-plaint,there being no evidence in support of said allegation.1'50 NLRB No. 23.